DETAILED ACTION
	The current Office Action is in response to the papers submitted 08/31/2020.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not knowing what the relative locations of each valid data portion are with respect to, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claims 1, 6, and 14 disclose determining a dispersion of valid portions in blocks of memory.  The specification defines that the dispersion as a measure of the relative locations of each valid portion in the block of memory in paragraph 0042.  There is no indication what the relative limitation is with respect to other then it relates to locations in memory somehow.  It is unclear which locations though in the memory the relative limitation refers to.  For examination the dispersion will be interpreted as being a location of valid portions of data in the blocks of memory.    
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 14 disclose determining respective dispersions of the valid portions of blocks or memory cells.  Paragraph 0042 of the specification discloses the dispersion refers to a measure of relative locations of valid data portions in a block of memory cells.  There is no indication of what the relative locations are relative to.  This makes the dispersion limitation unclear since the relative location aspect of dispersion is 
Claim 14 discloses a valid translation unit count (VTC).  The specification discloses in paragraph 0017 that the VTC is an acronym for valid translation count but then also recites valid translation unit count in paragraph 0065 with no mention of an acronym for that term.  It is unclear if the VTC in the claim is the valid translation unit count or the valid translation count.  There is also no clear definition of the valid translation unit count in the specification making the scope of this term indefinite.  For examination is assumes that valid translation unit count and valid translation count are the same thing which is a count of valid data.  It is also assumed that the VTC refers to both the valid translation unit count and the valid translation count since they are assumed to be to the same. It is suggested to make the wording consistent within the specification for these terms and also consistent between the claims and the specification.
The term “substantially similar” in claim 19 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree the first and second VTCs must be similar to each other to qualify as substantially similar.  The examples provided in paragraph 0046 of what qualifies as substantially similar are an open-ended list of possible values making it unclear what is considered substantially similar and what is not.  Paragraph 0046 adds that count values are substantially similar when the count achieve an advantage.  The term “substantially similar” will be interpreted as meaning a value that when processed results in a desired advantage as defined in the specification. 
All remaining claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan.
With regard to claim 1, Sinclair teaches determining a respective number of and respective locations of valid data portions [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied] of a plurality of blocks [Block1 and Block2, Figs 11A – 11B] of memory cells [Figs 5 and  11A – 11B; The pages are cells of the blocks];
based on the respective locations of the valid data portions [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determining respective dispersions of the valid data portions [Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1] within the plurality of blocks [Block1 and Block2, Figs 11A – 11B] of memory cells [Figs 5 and  11A – 11B; The pages are cells of the blocks];
based at least on the respective dispersions, selecting a block [Block2, Figs 11A – 11B] of memory cells from the plurality of blocks of memory cells [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The system determines Block2 to be a source block based on the dispersion of valid data on Block1 and Block2 in pages]; and
performing a folding operation on the selected block of memory cells [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages].
However, Sinclair may not specifically disclose the limitation of NAND memory cells.
Aravindan discloses NAND memory cells [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4]. 
With regard to claim 2, Sinclair teaches the valid data portions comprise valid translation units [Figs 11A – 11B; Valid data is defined as valid translation units in paragraph 0040 of the instant application and Sinclair teaches valid data X, X+1, X+2, and Y].
With regard to claim 3, Sinclair teaches determining the respective number of and the respective locations of the valid data portions by performing a media scan operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The system scans for valid data in the blocks of memory to determine where the valid data and how much is in each block].
With regard to claim 4, Sinclair teaches performing the folding operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The consolidation operation is a folding operation] further comprises performing a media scan operation invoking a portion of but not all of the selected block [Figs 11A – 11B; Paragraphs 0072 – 0073; The consolidation scans for valid data and in Block 1 that would invoke Pages 0 – 2 as being valid pages in figure 11A] of memory cells [Figs 5 and  11A – 11B; The pages are cells of the blocks].
Aravindan discloses NAND memory cells [Page 2].
Regarding claim 5, Sinclair teaches performing the folding operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The consolidation operation is a folding operation] further comprises performing a media scan operation invoking individual block stripes of the selected block of memory cells [Figs 11A – 11B; Pages 0 – 3 are stripes in a block of memory cells] that include the valid data portions [Figs 11A – 11B; Paragraphs 0072 – 0073; The system scans the pages stripes Page 0 – Page 3 of each block for valid data].
Aravindan discloses NAND memory cells [Page 2].

Claims 6 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan in view of Philip Koopman (Main Memory Architecture) referred to as Koopman.
With regard to claim 6, Sinclair teaches a data dispersion-based memory management component [2, Fig 1] configured to:
determine a respective number of and respective locations of valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied.  Valid data is defined as valid translation units in paragraph 0040 of the instant application and Sinclair teaches valid data X, X+1, X+2, and Y] in a plurality of memory blocks [Block1 and Block2, Figs 11A – 11B] of a memory component [7, Fig 1]; 
based on the respective number of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determine respective valid translation unit counts of the plurality of memory blocks [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied]; 
based on the respective locations of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determine respective dispersions of the valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1] in the plurality of memory blocks [Block1 and Block2, Figs 11A – 11B]; 
based on a respective valid translation unit count and a respective dispersion of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y] of the memory block [Block1 and Block2, Figs 11A – 11B], select a memory block [Block2, Figs 11A – 11B] from the plurality of memory blocks [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The system determines Block2 to be a source block based on the dispersion of valid data on Block1 and Block2 in pages]; and 
perform a folding operation on a portion of the selected memory block [Block2, Figs 11A – 11B; Paragraph 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages].
However, Sinclair may not specifically disclose the limitation of interleaved NAND memory blocks.
Aravindan discloses NAND memory blocks [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4].
However, Sinclair in view of Aravindan may not specifically disclose the limitation of interleaved memory blocks.
Koopman discloses interleaved memory blocks [Pages 13 – 16].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koopman in Sinclair in view of Aravindan, because interleaved memory increases bandwidth and reduces latency in memory [Page 13].
With regard to claim 7, Sinclair teaches each of the memory blocks [Block1 and Block2, Figs 11A – 11B] are deployed across a plurality of memory dice [131 – 132 and 133 – 134; Fig 4; Each grouping of planes is a dice] having a plurality of planes [131 – 134; Fig 4; Each dice has two planes] and a plurality of pages [Fig 5; Each block in each plane is comprised of pages].
Aravindan discloses NAND memory blocks [Page 2].
Koopman discloses interleaved memory blocks [Pages 13 – 16].
With regard to claim 8, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to determine the respective dispersion by determination of a respective number of the plurality of memory dice [131 – 132 and 133 – 134; Fig 4; Each grouping of planes is a dice] having at least one of the respective number of valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; The system determines valid data X, X+1, X+2, and Y is dispersed between Block 1 and Block 2 have and those blocks are in one of the memory dice].
With regard to claim 9, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to perform the folding operation exclusively on the respective number of dice [131 – 132 and 133 – 134; Fig 4; Each grouping of planes is a dice] having the at least one of the respective number of valid translation units [Block2, Figs 11A – 11B; Paragraph 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages in dice of the memory system].
With regard to claim 10, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to determine the respective dispersion by determination of a respective number of the plurality of planes [131 – 134; Fig 4; Each dice has two planes] having at least one of the respective number of valid translation units [Figs 11A – 11B; Paragraph 0072 – 0073; The system determines how the valid data is dispersed between Block 1 and Block 2 based on how many valid data units are in each block].
With regard to claim 11, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to perform the folding operation exclusively on the respective number of planes having the at least one of the respective number of valid translation units [131 – 134; Fig 4; Figs 11A – 11B; Paragraphs 0072 – 0073; The consolidation operation is a folding operation and is performed on the planes the identified blocks are in have the identified valid data].
With regard to claim 12, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to determine the respective dispersion by determination of a respective number of the plurality of pages having at least one of the respective number of valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; The dispersion of valid data in the blocks is based on the pages in the blocks storing valid data].
With regard to claim 13, Sinclair discloses the data dispersion-based memory management component [2, Fig 1] is configured to perform the folding operation exclusively on the respective number of pages having the at least one of the respective number of valid translation units [Figs 5 and  11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages having the identified number of valid data].

Claims 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan in view of Philip Koopman (Main Memory Architecture) referred to as Koopman in view of Pillarisetty et al. (Pub. No.: US 2019/0393267) referred to as Pillarisetty.
With regard to claim 14, Sinclair teaches a memory sub-system [2, Fig 1] comprising a plurality of memory components [7, Fig 1; 41 and 43, Fig 2; Figs 4 – 5; The planes, blocks, and pages are memory components] arranged to form a plurality of superblocks [141 and 143, Fig 4] of memory cells [Figs 5 and 11A – 11B; The pages are cells of the blocks]; and
a processing device [8, Fig 1; 11, Fig 2] coupled to the plurality of memory components [7, Fig 1; 41 and 43, Fig 2; Figs 4 – 5], the processing device [8, Fig 1; 11, Fig 2] to perform operations comprising:
determining a respective valid translation unit count (VTC) of each superblock of the plurality of superblocks [141 and 143, Fig 4; Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied]; 
determining the respective VTC of a subset of the plurality of superblocks [141 and 143, Fig 4] is less than a validity threshold [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed];
based on determining that the respective VTC of the subset of the plurality of superblocks [141 and 143, Fig 4] is less than the validity threshold, designating the subset as candidate superblocks [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed on the identified blocks]; 
determining respective dispersions of valid translation units in each of the candidate superblocks [141 and 143, Fig 4; Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1]; 
selecting a candidate superblock based on the respective dispersions of the translation units [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on selected candidate blocks and pages]; and 
performing a folding operation [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages] on the selected superblock [141 and 143, Fig 4].
However, Sinclair may not specifically disclose the limitation of stackable cross-gridded array of interleaved NAND memory cells. 
Aravindan discloses NAND memory cells [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4].
However, Sinclair in view of Aravindan may not specifically disclose the limitation of stackable cross-gridded array of interleaved memory blocks.
Koopman discloses interleaved memory blocks [Pages 13 – 16].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koopman in Sinclair in view of Aravindan, because interleaved memory increases bandwidth and reduces latency in memory [Page 13].
However, Sinclair in view of Aravindan in view of Koopman may not specifically disclose the limitation of stackable cross-gridded array of memory.
Pillarisetty discloses stackable cross-gridded array of memory [Fig 36; Paragraphs 0124 and 0184 – 0186].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pillarisetty in Sinclair in view of Aravindan in view of Koopman, because it reduces the memory chip size [Paragraphs 0138 and 0156].
With regard to claim 15, Sinclair teaches the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock [141 and 143, Fig 4] based on a type of media management operation to be performed on the candidate superblock [Figs 11A – 11B; Paragraphs 0072 – 0073; The given block is selected due to a request to perform a consolidation garbage collection operation].
With regard to claim 16, Sinclair teaches the type of media management operation comprises a background garbage collection operation or a foreground garbage collection operation [Paragraphs 0074 and 0126; The consolidation garbage collection operation is performed in the background or foreground based on the current needs and status of the erased memory blocks].
With regard to claim 17, Sinclair teaches the media management operation comprises the background garbage collection operation [Figs 11A – 11B; Paragraphs 0074 and 0126], and wherein the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock by selecting a candidate superblock having a lowest dispersion of valid translation units [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed.  Block 2 is selected to copy from since it has less valid data then Block 1].
With regard to claim 18, Sinclair teaches the media management operation comprises the foreground garbage collection operation [Paragraphs 0074 and 0126; The consolidation garbage collection operation is performed in the background or foreground based on the current needs and status of the erased memory blocks], and wherein the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock as having the lowest respective number of valid translation units [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed.  Block 2 is selected to copy from since it has less valid data then Block 1]. 
With regard to claim 19, Sinclair teaches the candidate superblocks [141 and 143, Fig 4; Block 1 and Block 2, Figs 11A – 11B] comprise a first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] and a second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B], wherein the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] has a first VTC that is substantially similar to a second VTC of the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B; The valid data in each block are similar enough to each other to result in gaining a full erase block when consolidation is performed making the count of valid data substantially similar to achieve a desired goal].
With regard to claim 20, Sinclair teaches the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock by:
determining the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] has a lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; Valid data is copied from the block with the least dispersed valid data showing a block is determined to have the least dispersed valid data]; and
in response to determining the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] has the lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; Valid data is copied from the block with the least dispersed valid data showing a block is determined to have the least dispersed valid data], selecting the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] with the lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; The block with the least dispersed valid data is selected which in the example shown that is Block 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136